Opinion issued October 19, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-21-00107-CV
                           ———————————
                     R & S CONCRETE, LLC, Appellant
                                       V.
                    OLOLADE OLORUNFEMI, Appellee


                   On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-15831


                         MEMORANDUM OPINION

      Appellant, R & S Concrete, LLC, has filed an unopposed motion to dismiss

its appeal, averring that the appeal is moot because the trial court subsequently

granted a motion for new trial. No opinion has issued in this appeal. Accordingly,
we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




                                       2